DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 3 April 2019.
Claims 1-11 are currently pending and being examined. Claims 12-18 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 6 October 2022 is acknowledged.
Claims 12-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 October 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 2 recites “the minimum angular position value”, which lacks antecedent basis. Examiner will interpret as “a minimum angular position value”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obatake (US 2010/0265097).

Claim 1, Obatake teaches a tool (50; Fig. 1) having a drive portion (52; Fig. 1) adapted to apply torque to a work piece (¶[0050]), the tool comprising:
a control housing (50; Fig. 1) extending from the drive; and
a controller (20; Fig. 2) disposed in the control housing, the controller comprising:
a torque sensor (21; Fig. 2) adapted to measure an amount of torque applied to the work piece by the drive (¶[0054]);
a gyroscope (29; Fig. 2) adapted to measure an angular movement of the drive (“The rotation angle sensor 29 electrically senses the rotation angle of the rotary shaft 52, and for example, an encoder, a gyro sensor, a photo interrupter, or a magnetic sensor attached to the rotary shaft 52 or the rotary shaft 52 and a non-rotating portion can be exemplified.” ¶[0056]); and
a processor (22, 23, 24; Fig. 2) adapted to determine an angular position of the drive based on the measured angular movement from the gyroscope (¶[0056]-[0061]).

Claim 2, Obatake teaches the tool of claim 1, further comprising a display (40; Fig. 1) in communication with the controller and configured to display a value (“The received signals regarding the torque and the rotation angle can be displayed on display means 40 electrically connected to the receiving means 32. This allows the received signals regarding the torque and the rotation angle to be visually checked as the torque value and the angle value.” ¶[0067]).

Claim 3, Obatake teaches the tool of claim 2, wherein the value is a torque value received from the torque sensor (¶[0067]).

Claim 4, Obatake teaches the tool of claim 2, wherein the value is an angular position value received from the processor (¶[0067]).

Claim 5, Obatake teaches the tool of claim 1, wherein the drive includes a receiving area for a bit (see Fig. 9 showing a socket attached to shaft 52).

Claim 6, Obatake teaches the tool of claim 1, wherein the controller is adapted to compare the amount of torque applied to the work piece received from the torque sensor and a minimum angular position value (“each bolt was tightened with a predetermined torque and/or rotation angle” ¶[0079]; ¶[0033]).

Claim 7, Obatake teaches the tool of claim 2, wherein the processor is further configured to determine an error between the amount of torque applied to the work piece and a minimum angular position value (“the acceptance can be determined as to whether or not the bolt is tightened within a range of the predetermined toque, or whether or not the bolt has been tightened with a torque larger than the predetermined torque. A buzzer, a lamp or the like as notifying means is connected to the receiving means, by which when the bolt has been tightened with a torque larger than the predetermined torque, the worker can be informed that the torque is unacceptable by sound or light” ¶[0033]).

Claim 8, Obatake teaches the tool of claim 7, wherein the error is displayed on the display (¶[0033]; light can be located on the display).

Claim 9, Obatake teaches the tool of claim 2, wherein the value is a prevailing torque value (“In the tightening machine capable of directly detecting the tightening torque and the rotation angle from the rotary shaft, when with a predetermined torque set for the tightening machine, a bolt already tightened is to be tightened, if the torque of the bolt is less than the predetermined torque, the bolt is rotated so as to be tightened with the predetermined torque. However, if the bolt has been already tightened with a torque larger than the predetermined torque, the rotary shaft of the tightening machine is not rotated even when the predetermined toque is reached.” ¶[0033]).

Claim 10, Obatake teaches the tool of claim 2, wherein the value is a residual torque value (“In the tightening machine capable of directly detecting the tightening torque and the rotation angle from the rotary shaft, when with a predetermined torque set for the tightening machine, a bolt already tightened is to be tightened, if the torque of the bolt is less than the predetermined torque, the bolt is rotated so as to be tightened with the predetermined torque.” ¶[0033]).

Claim 11, Obatake teaches the tool of claim 2, wherein the value is a breakaway torque value (“the received torque value and/or rotation angle may be graphed by the personal computer 42 to monitor a tightening process and determine presence or absence of abnormity occurring during the tightening.” ¶[0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731